Fairchild, J.
(dissenting). In my opinion the essence of the relationship between Jelco and its customer is that the school district is given the right to use a bus for a fixed period for a rental charge. There are no rights or obligations *638abetween them which would not be more easily and naturally expressed in the form of a lease as indeed Jelco originally did. Artfully expressing the transaction in the terms of a transfer of ownership for a fixed period does not change its character.
The majority opinion notes that the advantage of the nominal registration fee inures to the benefit of the school district and not Jelco. It is doubtless true that a lessor of buses who successfully calls his lease a “sale” can offer this “economy” to a school district, while one who naively calls his lease a “lease” cannot. Statutes imposing taxes and awarding exemptions should be applied so that when the burden is lighter on one than on another, the difference will result from difference in substance and not merely in words.
I am authorized to state that Mr. Justice Wingert joins in this dissent.
The following opinion was filed December 3, 1957: